I dissent. Counsel for respondent, clearly recognizing that the family-car doctrine (now merged in the owner's responsibility *Page 513 
statute) being based on the theory of principal and agent or master and servant, was inapplicable, frankly and commendably disclaimed liability under that doctrine and with equally commendable frankness sought no recovery on the theory of joint enterprise, but grounded his action and theory of trial solely on the claim of title in the father, asserting that the car was registered in Lydia's name for the purpose of defeating possible future creditors of her father.
There is not a syllable of direct evidence that the father had, at the time the car was registered, any ulterior purpose in that regard or that he gave any direction that it should be so registered. Lydia negotiated the purchase, had the dealer cause it to be registered in her name, and continued to pay for the registration. It was used by the other members of the family only with her permission, her father having general permission. The transaction bore all the indicia of a gift. On the occasion of the accident she proposed the trip, and the others accompanied her. There is not a syllable in the evidence that raises a doubt as to the credibility of Lydia's evidence or that of her father.
There being no direct evidence of registration by Lydia to defraud possible future creditors of her father, the majority seek to justify the jury's verdict by resort to inferences from circumstances. Up to now the rule with reference to circumstantial proof has been deemed well established in this state. A jury has not been permitted to explore the realms of speculation, surmise, conjecture, or suspicion in drawing inferences from circumstances. This is particularly true where a choice is sought amongst numerous theories or possible inferences. To justify a verdict, the inference adopted must be able to pass scrutiny as the more probable of the inferences suggested. That the circumstances are merely "consistent with plaintiff's theory" is not enough. "Reasonable minds functioning judicially must be able to conclude from the circumstances that the theory adopted by the verdict outweighs and preponderates over any other theory." Smock v. Mankato Elks Club, 203 Minn. 265, 266, 280 N.W. 851, 852. *Page 514 
The circumstances relied upon by the majority to sustain the jury's finding of a fraudulent scheme are three: (1) The transaction by which the father paid for Lydia's car and later furnished gas when she was home; (2) the asserted purchase by him of the Ford car registered in the name of his son; (3) the registration by him in another daughter's name of a car purchased by the father after the accident to Lydia's car and five years after the purchase of Lydia's car. As to the second circumstance, the record is barren of evidence as to who paid for the Ford, so that circumstance is without probative force. As to the third, it appears to me that to draw an inference from a circumstance occurring five years after the transaction in question is too great a strain on logic and that the connection is too tenuous to justify an inference. It is significant in this connection that Lydia's crippled car was not traded into the new car. Had it been in reality the father's car it is likely this would have been done. This leaves but one circumstance for further comment. As to that, the normal inference to be drawn from the presentation of a car by a father to a dutiful daughter who works a good share of her time at home without wages is that the consideration is love and affection and the satisfaction that a parent experiences from conferring a benefit on his offspring. Parents understand that. At any rate, on farms in pre-motor-car days the gifts to children usually took the form of a colt or a horse, which was, of course, fed from fodder grown on the farm. The father's benefactions may have been somewhat tinged with the selfish motive of keeping valuable help on the farm. Now, apparently, the benefaction must take the form of a motorcar. To me, the inference of a gift to the daughter is, as a matter of law, more reasonable than the inference of fraudulent purpose, especially so when the direct, uncontradicted evidence is all to that effect. Lydia had worked at home most of the time for the 12 years after her majority. She had probably earned the value of the car and more. If the inference of gift is only equally as reasonable as that of a fraudulent scheme, then, up to now, this court has not permitted *Page 515 
the jury to guess at the result. Smock v. Mankato Elks Club,supra, and cases cited. Even to permit them to choose between two equally likely inferences is to vacate the judicial control that is necessary to the preservation of the jury system. We must not let a jury become a mere instrumentality to carry into effect, in disregard of the evidence, the modern socialistic theory, to give to him that hath not the little that he who hath has left. In last analysis, that is what has happened here. I cannot follow the majority in inferring from the payment by the father of the purchase price of this car that there was an intent to defraud subsequent creditors. The evidence relied on to overcome the prima facie case made by the registration and the undisputed testimony of Lydia and her father is at most only a very infirm basis for suspicion — a wholly insufficient foundation for a verdict. There is absolutely nothing in the evidence inconsistent with Lydia's ownership. There must be something more than this to sustain the verdict.
Nor can I subscribe to the creation of the new, undefined and perhaps undefinable theory of "equitable and joint family ownership," whatever that may be. To me it looks like the barren progeny of a miscegenetic affaire between the now superannuated family-car doctrine and a perverted joint enterprise theory. If it is proposed to legitimatize it into the family of judicial creations its hereditary limitations should be carefully scrutinized. Plaintiff contends for no such theory. The case was not so pleaded, tried, or argued here. Plaintiff's whole theory was that the registration in Lydia's name was a subterfuge. Either the title was in Lydia or it was in her father. Usually courts do not determine even well defined issues without adequate presentation pro and con.
I think judgment should be ordered for defendant Joseph.